Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3 and 5-21 are currently pending in this application.
Claims 20-21 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
Image analysis
section
configured to: acquire …
1-3, 14, 16 and 17
2
output control
section
configured to: control …
1, 5-6, 8-9, 11-14 and 20-21.
3
meta-information acquisition
section
configured to acquire …
14

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome et al. (2014/0286619; IDS).

Regarding claim 1, Nakagome teaches an information processor (e.g., The image capture apparatus 1; Nakagome: [0036] L.1) comprising
an image analysis section (e.g., The image capture apparatus 1 is equipped with a central processing unit (CPU) 11; Nakagome: [0036] L.1-2; in the CPU 11, a display range designating unit 51, an image analyzing unit 52, an image extracting unit 53, a normalization unit 54, a histogram generating unit 55, as well as a display control unit 56 are included.  Nakagome: [0055] L.2-5) configured to:
acquire a plurality of input images, wherein each input image of the plurality of input images includes a plurality of frames and a subject (e.g., Referring back to FIG. 2, the image analyzing unit 52 performs an image analysis of the target moving image and identifies a frame image, including the predetermined movement of a swing inside the moving image, or it identifies the position of a subject (a ball or a target swinger) included in the moving image. Nakagome: [0076] and Fig. 2; reproduced below for reference.  

    PNG
    media_image1.png
    738
    541
    media_image1.png
    Greyscale

It can be seen that the input image is obtained from moving image storage unit 71.  Nakagome: Fig. 2.  The target swinger is interpreted as a subject); and
determine each of a first key frame and a second key frame from the plurality of frames of each input image of the plurality of input images (e.g., FIG. 3 is a diagram that illustrates an example of the display of the output unit 19 that is displayed by the slide show display process.  Nakagome: [0062] and Fig. 3; reproduced below for reference. 

    PNG
    media_image2.png
    598
    878
    media_image2.png
    Greyscale

The slide show is interpreted to include a plurality of frames of images.  On the display screen, a field 100 of "comparative moving image range designation" and a field 101 of "list display" are arranged. Nakagome: [0063]. Furthermore, in the field 100 of the "comparative moving image range designation", a "display" button used for giving an instruction for searching for a moving image using the above-described item is displayed. In this embodiment, by selecting this "display" button, a target moving image is designated using the conditions of the "photographing date and time", the "person selection", the "club designation", and the "state". Nakagome: [0070]. The display range designating unit 51 designates a moving image (hereinafter, referred to as a "target moving image") that is a target for the slide show display from among all the moving images stored in the moving image storing unit 71. The display range designating unit 51 designates a target moving image, for example, the name of each target swinger and each club type, for each photographing period. The user designates a condition of the range of the target moving image through the input unit 18. Based on the result thereof, the display range designating unit 51 designates the target moving image. Nakagome: [0061].  It is obvious that a moving image is referred as an image on the field 100 and the “list display” on the field 101 are the different frames of the image (moving image or slide show)); and
an output control section (e.g., The normalization unit 54 generates normalized images by making corrections (hereinafter, referred to as "normalization") in order to change the state images extracted by the image extracting unit 53 in accordance with a predetermined rule. Nakagome: [0081] L.1-5.  A display control unit that displays the plurality of images including the images normalized by the normalization unit in a display unit.  Nakagome: [0017]) configured to:
control reduction of a difference between at least one subject parameter of a first input image of the plurality of input images and the at least one subject parameter of a second input image of the plurality of input images, wherein the plurality of subject parameters corresponds to the subject (e.g., In Step S1, target moving images are designated from among all the moving images that are stored in the moving image storing unit 71. The display range designating unit 51, for example, as illustrated in FIG. 3, designates a target moving image for each photographing timing, as well as the name of each target swinger, and each club type. The display range designating unit 51 designates a range to be extracted as a normalized image. Nakagome: [0098]. In Step S2, the image analyzing unit 52 analyzes the target moving images. In other words, the image analyzing unit 52 analyzes the target moving images that are designated by the display range designating unit 51. In this embodiment, by analyzing the moving images, the club head speed of the target moving image, the position of the ball of the target moving image, the position of the head of the target swinger of the target moving image, and the state images of the target moving image are identified.  Nakagome: [0099]. In Step S3, the image extracting unit 53 extracts state images from the result of the analysis performed by the image analyzing unit 52. In other words, the image extracting unit 53 extracts the state images in which the operations of the target swinger are an address operation, a top position, an impact, a finish, and the like from the target moving image.  Nakagome: [0100]. In Step S4, the normalization unit 54 normalizes the extracted state images. In other words, the normalization unit 54 makes a correction for matching the size, the angle, and the position of each state image for easy comparison of the images.  Nakagome: [0101]. Normalization is performed on images extracted from images selected in step S1);
generate a first output image corresponding to the first input image based on the determined first key frame of the first input image (e.g., the image extracting unit 53 extracts a plurality of state images, including predetermined operations, from one moving image.  Nakagome: [0080] L.4-6.  From one moving image of the “list display”.  In Step S3, the image extracting unit 53 extracts state images from the result of the analysis performed by the image analyzing unit 52. In other words, the image extracting unit 53 extracts the state images in which the operations of the target swinger are an address operation, a top position, an impact, a finish, and the like from the target moving image. Nakagome: [0100]), the determined second key frame of the first input image, and the control of the reduction of the difference (e.g., The normalization unit 54 generates normalized images by making corrections (hereinafter, referred to as "normalization") in order to change the state images extracted by the image extracting unit 53 in accordance with a predetermined rule. In this embodiment, the normalization unit 54 normalizes the sizes of all the state images such that the distance between the position of the ball and the position of the target swinger's head area is a predetermined distance with reference to the state images of an operation of an impact. Accordingly, between images to be compared with each other, a difficulty in comparison due to differences in photographing conditions, such as the distance between the camera and the subject, or the differences in the physiques of the target swingers, can be suppressed. Thus, the differences other than points to be corrected for a proper comparison between images become more marked, and it becomes easy for such differences to be recognized by the user.  Nakagome: [0081]. In Step S4, the normalization unit 54 normalizes the extracted state images. In other words, the normalization unit 54 makes a correction for matching the size, the angle, and the position of each state image for easy comparison of the images.  Nakagome: [0101]. For example, the normalization unit 54, as illustrated in FIG. 4, makes a correction to allow the position of the target swinger in each state image to be located in the center of the image, such that the positions of the target swingers in the state images coincide with each other.  Nakagome: [0102]).

Regarding claim 2, Nakagome teaches the information processor according to claim 1, the image analysis section is further configured to: 
analyze the acquired plurality of input images (e.g., Referring back to FIG. 2, the image analyzing unit 52 performs an image analysis of the target moving image and identifies a frame image, including the predetermined movement of a swing inside the moving image, or it identifies the position of a subject (a ball or a target swinger) included in the moving image. Nakagome: [0076]. In the field 101 of the "list display", the moving images that result from the search performed based on the item designated in the field 100 of the "comparative moving image range designation" are displayed according to the order of the photographing date and time, and a frame of each of the moving images that corresponds to the designated state is displayed. Nakagome: [0075] L.1-7)
acquire a plurality of subject parameters of the subject based on the analysis of the acquired plurality of input images, wherein the plurality of subject parameters includes the at least one subject parameter (e.g., In the field 100 of "comparative moving image range designation", items that are search keys of an image displayed in the field 101 of "list display" are displayed, and the entry of each item is configured to be capable of being selected as a pull-down menu.  Nakagome: [0064].  In the "photographing date and time" item, the photographing date and time can be selected. For instance, in this display example, moving images with generation periods ranging from a half year ago to the present are selected as "A half year ago . . . ".  Nakagome: [0065].  In the "person selection" item, the name of a person that is a storage target of the moving image can be selected from the names of people. Nakagome: [0066].  In the "club designation" item, a club to be used can be selected. In this display example, a "driver" is selected. Nakagome: [0067]. In the "state" item, a swing state can be selected. In this display example, an "impact" is selected. In the field 101 of the "list display", a frame of a moving image that is to be displayed is designated. Nakagome: [0068].  In the "parameter" item, a selection item of the moving image, other than the items described above, can be selected. In this display example, a "head speed" capable of selecting a moving image in which the head speed of the club is high can be selected. In addition, the "parameter" item is used for the generation of a histogram. Nakagome: [0069]).

Regarding claim 3, Nakagome teaches the information processor according to claim 1, wherein 
the image analysis section is further configured to acquire a plurality of subject parameters of the subject (e.g., In the field 100 of "comparative moving image range designation", items that are search keys of an image displayed in the field 101 of "list display" are displayed, and the entry of each item is configured to be capable of being selected as a pull-down menu.  Nakagome: [0064]),
the plurality of subject parameters include the at least one subject parameter (e.g., In the "photographing date and time" item, the photographing date and time can be selected. For instance, in this display example, moving images with generation periods ranging from a half year ago to the present are selected as "A half year ago . . . ".  Nakagome: [0064]. In the "person selection" item, the name of a person that is a storage target of the moving image can be selected from the names of people.  Nakagome: [0065] and Fig. 3), and 
the plurality of subject parameters includes at least one of a dominant hand of the subject, a dominant foot of the subject, a size of the subject (e.g., In the example in FIG. 8A, by making a correction to allow for the distance between the position of the head of the target swinger and the position of the ball to be a predetermined distance, even in cases where there are differences in photographing conditions or the physiques of the target swingers, a display can be made in which differences in the inclination of both shoulders, the position of the wrist, the center position of the stance, the width of the stance, and the like are clearly displayed. Nakagome: [0111]. In the example in FIG. 8B, a correction is made to allow for the distance (hereinafter, referred to as a "stance distance") between the position of the ball and the toe of the right foot of the target swinger to be predetermined.  Nakagome: [0115] L.1-4), a position of the subject in the plurality of input images (e.g., In this embodiment, the normalization unit 54 normalizes the sizes of all the state images such that the distance between the position of the ball and the position of the target swinger's head area is a predetermined distance with reference to the state images of an operation of an impact.  Nakagome: [0081] L.5-10), a distance from an imaging apparatus associated with imaging of the plurality of input images to the subject (e.g., Accordingly, between images to be compared with each other, a difficulty in comparison due to differences in photographing conditions, such as the distance between the camera and the subject, or the differences in the physiques of the target swingers, can be suppressed. Nakagome: [0081] L.10-14), or a posture of the subject with respect to the imaging apparatus (e.g. , In the example in FIG. 8A, by making a correction to allow for the distance between the position of the head of the target swinger and the position of the ball to be a predetermined distance, even in cases where there are differences in photographing conditions or the physiques of the target swingers, a display can be made in which differences in the inclination of both shoulders, the position of the wrist, the center position of the stance, the width of the stance, and the like are clearly displayed. Nakagome: [0111]).

Regarding claim 8, Nakagome teaches the information processor according to claim 1, wherein the output control section is further configured to output the first output image based on a user set condition (e.g., FIG. 3 is a diagram that illustrates an example of the display of the output unit 19 that is displayed by the slide show display process.  Nakagome: [0062] and Fig. 3. On the display screen, a field 100 of "comparative moving image range designation" and a field 101 of "list display" are arranged. Nakagome: [0063]. In the field 100 of "comparative moving image range designation", items that are search keys of an image displayed in the field 101 of "list display" are displayed, and the entry of each item is configured to be capable of being selected as a pull-down menu. Nakagome: [0064].  Items configured include "photographing date and time", "person selection", "club designation", "state", "parameter"; Nakagome: [0065]-[0069].  In this display example, as a result of the search using the above-described condition, nine 3 x 3 images are displayed. In addition, in this display example, since the "impact" is designated in the "state" item, frame images of the retrieved moving images, including the "impact", are displayed.  Nakagome: [0073]. In other words, in the field 101 of the "list display", the moving images that result from the search performed based on the item designated in the field 100 of the "comparative moving image range designation" are displayed according to the order of the photographing date and time, and a frame of each of the moving images that corresponds to the designated state is displayed. Nakagome: [0075]).

Regarding claim 9, Nakagome teaches the information processor according to claim 8, wherein the output control section is further configured to determine the at least one subject parameter based on the user set condition (e.g., In Step S1, target moving images are designated from among all the moving images that are stored in the moving image storing unit 71. The display range designating unit 51, for example, as illustrated in FIG. 3, designates a target moving image for each photographing timing, as well as the name of each target swinger, and each club type. The display range designating unit 51 designates a range to be extracted as a normalized image. Nakagome: [0098]. In Step S2, the image analyzing unit 52 analyzes the target moving images. In other words, the image analyzing unit 52 analyzes the target moving images that are designated by the display range designating unit 51. In this embodiment, by analyzing the moving images, the club head speed of the target moving image, the position of the ball of the target moving image, the position of the head of the target swinger of the target moving image, and the state images of the target moving image are identified.  Nakagome: [0099]. In Step S3, the image extracting unit 53 extracts state images from the result of the analysis performed by the image analyzing unit 52. In other words, the image extracting unit 53 extracts the state images in which the operations of the target swinger are an address operation, a top position, an impact, a finish, and the like from the target moving image.  Nakagome: [0100]. In Step S4, the normalization unit 54 normalizes the extracted state images. In other words, the normalization unit 54 makes a correction for matching the size, the angle, and the position of each state image for easy comparison of the images.  Nakagome: [0101]. Normalization is performed on images extracted from images selected in step S1).

Regarding claim 10, Nakagome teaches the information processor according to claim 1, further comprising a storage unit configured to store the plurality of subject parameters (e.g., In the histogram storing unit 73, data of a histogram that is generated based on the information of a swing that is acquired as a result of the moving image analysis and the information of a swing that is input by a user, is stored. The histogram is stored in association with a normalized image stored in the normalized image storing unit 72. Nakagome: [0060]. The histogram generating unit 55 generates a histogram based on the result of the image analysis conducted by the image analyzing unit 52 and the swing information derived from information input by the user. In this embodiment, the histogram generating unit 55, as designated in FIG. 3, generates a histogram based on an average value of the head speeds of the club which were acquired as a result of the image analysis. In the histogram, the average value of the head speeds of the club in each one of the moving images stored in the moving image storing unit 71 is indicated as a bar graph in units of a predetermined speed, and a portion to which the normalized image belongs is indicated by being visually separated through color identification or the like.  Nakagome: [0088]).

Regarding claim 12, Nakagome teaches the information processor according to claim 1, wherein the output control section is further configured to: 
generate a second output image corresponding to the second input image (e.g., On the display screen, a field 100 of "comparative moving image range designation" and a field 101 of "list display" are arranged. Nakagome: [0063]. In the field 100 of "comparative moving image range designation", items that are search keys of an image displayed in the field 101 of "list display" are displayed, and the entry of each item is configured to be capable of being selected as a pull-down menu. Nakagome: [0064].  Items configured include "photographing date and time", "person selection", "club designation", "state", "parameter"; Nakagome: [0065]-[0069].  In this display example, as a result of the search using the above-described condition, nine 3 x 3 images are displayed. In addition, in this display example, since the "impact" is designated in the "state" item, frame images of the retrieved moving images, including the "impact", are displayed.  Nakagome: [0073].  An output image is output when “data and time”, “different person”, “club”, “state” or “parameter” is selected); and 
concurrently output each of the first output image and the second output image to an identical apparatus (e.g., any display form may be employed as long as the images are displayed for comparison with each other. For example, one image that has been selected may be displayed in a switched manner, a plurality of images may be displayed as a list, two images may be displayed in parallel with each other, or a plurality of images may be displayed in an overlapping manner. Nakagome: [0181] L.1-7).

Regarding claim 13, Nakagome teaches the information processor according to claim 1, wherein 
the output control section causes a plurality of the output images to be outputted in a superimposed manner (e.g., any display form may be employed as long as the images are displayed for comparison with each other. For example, one image that has been selected may be displayed in a switched manner, a plurality of images may be displayed as a list, two images may be displayed in parallel with each other, or a plurality of images may be displayed in an overlapping manner. Nakagome: [0181] L.1-7), and
the plurality of output images includes the first output image (e.g., as the display form, to provide an example, it may be considered that frame images of normalized moving images are synchronized to be displayed in a display area, such as the field 101 of the "list display" in FIG. 3. Nakagome: [0180] L.1-5).

Regarding claim 14, Nakagome teaches the information processor according to claim 1, further comprising 
a meta-information acquisition section configured to acquire meta-information regarding the input images (e.g., in the header of the data of the normalized image, various kinds of information relating to a swing is added. As the information relating to a swing, in the header information, information such as the moving image's photographing date and time, targeted swinger's name, club type, average club head speed, ball speed, and swing movement and the like are included. Nakagome: [0059] L.13-17); wherein 
the image analysis section is further configured to specify an extracted region of the first input image based on the acquired first meta-information (e.g., Such information is added by being automatically input through an image analysis or by being input by a user. In this embodiment, the swing information to be added is an item that is used for searching a normalized image. Nakagome: [0059] L.18-21. In Step S2, the image analyzing unit 52 analyzes the target moving images. In other words, the image analyzing unit 52 analyzes the target moving images that are designated by the display range designating unit 51. In this embodiment, by analyzing the moving images, the club head speed of the target moving image, the position of the ball of the target moving image, the position of the head of the target swinger of the target moving image, and the state images of the target moving image are identified. Nakagome: [0099]. In Step S3, the image extracting unit 53 extracts state images from the result of the analysis performed by the image analyzing unit 52. In other words, the image extracting unit 53 extracts the state images in which the operations of the target swinger are an address operation, a top position, an impact, a finish, and the like from the target moving image. Nakagome: [0100]), and 
the output control section is further configured to output the first output image based on the extracted region (e.g., the normalization unit 54 normalizes the extracted state images. In other words, the normalization unit 54 makes a correction for matching the size, the angle, and the position of each state image for easy comparison of the images. Nakagome: [0101]. In Step S6, the display control unit 56 performs a slide show display. In other words, the display control unit 56 performs a slide show display by sequentially switching the normalized image to each moving image. Accordingly, in the output unit 19, the images are sequentially displayed at predetermined timings. In addition, in the output unit 19, given that normalized images are displayed with the positions and the sizes of the subject target swingers having been uniformized, a difference between the operations is clarified, and the images can easily be compared with the other moving images for which the photographing conditions are different from those of the images. Nakagome: [0104]).

Regarding claim 15, Nakagome teaches the information processor according to claim 14, wherein the first meta-information includes at least one of event occurrence information regarding an event in the plurality of input images, or subject information regarding the subject (e.g., in the header of the data of the normalized image, various kinds of information relating to a swing is added. As the information relating to a swing, in the header information, information such as the moving image's photographing date and time, targeted swinger's name, club type, average club head speed, ball speed, and swing movement and the like are included.  Nakagome: [0059] L.14-17).

Regarding claim 16, Nakagome teaches the information processor according to claim 14, wherein the image analysis section is further configured to:
analyze the plurality of input images (e.g., Referring back to FIG. 2, the image analyzing unit 52 performs an image analysis of the target moving image and identifies a frame image, including the predetermined movement of a swing inside the moving image, or it identifies the position of a subject (a ball or a target swinger) included in the moving image. Nakagome: [0076]. In the field 101 of the "list display", the moving images that result from the search performed based on the item designated in the field 100 of the "comparative moving image range designation" are displayed according to the order of the photographing date and time, and a frame of each of the moving images that corresponds to the designated state is displayed. Nakagome: [0075] L.1-7); and
acquires the meta-information not included in the meta-information acquired by the meta-information acquisition section by analysis of the input images (e.g., In Step S5, the histogram generating unit 55 generates a histogram that schematically represents the dispersion of predetermined parameters. The histogram generating unit 55 generates a histogram that displays which category of the calculated dispersion the parameters of each moving image state image that is a display target belong to by calculating the dispersion of each one of the moving images based on predetermined parameters acquired by analyzing each moving image. Nakagome: [0103].  The histogram is information that is obtained from the histogram generating unit 55, that is part of the analyzing functionality of the CPU 11 and the histogram is not part of the header information).

Regarding claim 17, Nakagome teaches the information processor according to claim 14, wherein the image analysis section 
analyze the plurality of input images (e.g., Referring back to FIG. 2, the image analyzing unit 52 performs an image analysis of the target moving image and identifies a frame image, including the predetermined movement of a swing inside the moving image, or it identifies the position of a subject (a ball or a target swinger) included in the moving image. Nakagome: [0076]. In the field 101 of the "list display", the moving images that result from the search performed based on the item designated in the field 100 of the "comparative moving image range designation" are displayed according to the order of the photographing date and time, and a frame of each of the moving images that corresponds to the designated state is displayed. Nakagome: [0075] L.1-7); and
adjust, based on the analysis, time information of the plurality of input images and time information of the first meta-information (e.g., In addition, as to the timing of the display, although images are configured to be displayed at predetermined timings, the present invention is not limited thereto. For example, a display of portions corresponding to the spots that are desired to be compared with each other may be configured to be delayed in an emphasizing manner, or, in the case where a display is made in a comparable manner, a portion having a large difference may be displayed with a delay in an emphasizing manner. In addition, the emphasizing display is not limited to the arrangement of a difference in display speed, but, for example, an emphasizing display acquired by changing the color of the image's periphery or the like may be configured to be performed. Furthermore, when the emphasizing display is performed, the display target is determined using the result of the analysis of images, information registered in advance, or the like. Nakagome: [0182]).

Regarding claim 18, the claim is an information processing method of the processor claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Nakagome further teaches that “Furthermore, an aspect of a display control method according to the present invention is a display control method used by a display control apparatus.” (Nakagome: [0010] L.1-3).

Regarding claim 19, the claim is a program claim of the processor claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Nakagome further teaches that “Moreover, an aspect of a non-transitory storage medium according to the present invention is a non-transitory storage medium on which a computer-readable program is recorded.” (Nakagome: [0014] L.1-4).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim(s) 1 and further in view of Konishi (machine translation of JP2014164644A; IDS).

Regarding claim 5, Nakagome teaches the information processor according to claim 4, wherein the output control section is configured to (e.g., a display control unit that displays the plurality of images including the images normalized by the normalization unit in a display unit.  Nakagome: [0017]): 
execute speed adjustment on the first input image based on the determined first key frame of the first input image (see 5_1 below); 
output the first output image based on the execution of the speed adjustment (see 5_2 below).
While Nakagome does not explicitly teach, Konishi teaches:
(5_1). execute speed adjustment on the first input image based on the determined first key frame of the first input image (e.g., e.g., the playback processing unit 120 change the “B moving image” to a frame rate lower than the frame rate of the “A moving image” and reproduces the frame rate.  In addition, a frame (image) may be added to “B moving image” within that period so that the number of frames of “B moving image” and the number of frames of “A moving image” within a period of changing the frame rate becomes equal to each other, in order to increase the reproduction time of every 1 frames of “B moving image”.  Konishi: [0051] L.1-7);
(5_2). output the first output image based on the execution of the speed adjustment (e.g., For example, in Fig. 4, an image added during a period of a frame fb(12) from a frame fb(17) of a “B moving image”. It may be an image of at least one frame of an image of a frame fb(12) from a frame fb(17) of a “B movie”, or an image generated based on an image of at least one frame. Similarly, an image added during a period of the frame fb(17) from the “B moving image” frame fb(20) of the “B moving image”, or may be an image generated based on an image of at least on frame.  Konishi: [0051] L.7-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Konishi into the teaching of Nakagome so that the user can skip the video and examine the swinger’s action of Nakagome in slow motion.

Regarding claim 6, Nakagome teaches the information processor according to claim 1, wherein
each input image of the plurality of input images has an image format (see 6_1 below),
each input image of the plurality of input images corresponds to a plurality of format parameters of the image format (see 6_2 below), and
the output control section (e.g., a display control unit that displays the plurality of images including the images normalized by the normalization unit in a display unit.  Nakagome: [0017]) is further configured to control reduction in a difference between at least one format parameter of the plurality of format parameters of the first input image and the at least one format parameter of the second input image (see 6_3 below).
While Nakagome does not explicitly teach, Konishi teaches:
(6_1). each input image of the plurality of input images has an image format (e.g., the playback processing unit 120 change the “B moving image” to a frame rate lower than the frame rate of the “A moving image” and reproduces the frame rate. Konishi: [0051] L.1-3);
(6_2). each input image of the plurality of input images corresponds to a plurality of format parameters of the image format (Therefore, moving images A and B are playing back at different frame rates);
(6_3). to control reduction in a difference between at least one format parameter of the plurality of format parameters of the first input image and the at least one format parameter of the second input image (e.g., the display device 20 reproduces each animation, and puts in order and displays it on the display part 4 so that the timing of a motion (focus of displacement) of the predetermined object in each of two animations may suit,  Therefore, the display device 20 can display each moving image so that the form of the subject recorded in different moving images can be easily compared.  Konishi: [0050]. In this case, the playback processing unit 120 change the “B moving image” to a frame rate lower than the frame rate of the “A moving image” and reproduces the frame rate.  In addition, a frame (image) may be added to “B moving image” within that period so that the number of frames of “B moving image” and the number of frames of “A moving image” within a period of changing the frame rate becomes equal to each other, in order to increase the reproduction time of every 1 frames of “B moving image”.  Konishi: [0051] L.1-7). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Konishi into the teaching of Nakagome so that the different moving images can be easily compared.

Regarding claim 7, the combined teaching of Nakagome and Konishi teaches the information processor according to claim 6, wherein the format parameters include at least one of a frame rate, resolution, or an aspect ratio (e.g., the playback processing unit 120 change the “B moving image” to a frame rate lower than the frame rate of the “A moving image” and reproduces the frame rate. Konishi: [0051] L.1-3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim(s) 1 and further in view of Murakami et al. (Machine translated, JP2014-183560; IDS).

Regarding claim 11, Nakagome teaches the information processor according to claim 1, wherein the output control section is further configured to: 
generate a second output image corresponding to the second input image (e.g., On the display screen, a field 100 of "comparative moving image range designation" and a field 101 of "list display" are arranged. Nakagome: [0063]. In the field 100 of "comparative moving image range designation", items that are search keys of an image displayed in the field 101 of "list display" are displayed, and the entry of each item is configured to be capable of being selected as a pull-down menu. Nakagome: [0064].  Items configured include "photographing date and time", "person selection", "club designation", "state", "parameter"; Nakagome: [0065]-[0069].  In this display example, as a result of the search using the above-described condition, nine 3 x 3 images are displayed. In addition, in this display example, since the "impact" is designated in the "state" item, frame images of the retrieved moving images, including the "impact", are displayed.  Nakagome: [0073].  An output image is output when “data and time”, “different person”, “club”, “state” or “parameter” is selected); and 
concurrently output the first output image and the second output image (e.g., any display form may be employed as long as the images are displayed for comparison with each other. For example, one image that has been selected may be displayed in a switched manner, a plurality of images may be displayed as a list, two images may be displayed in parallel with each other, or a plurality of images may be displayed in an overlapping manner. Nakagome: [0181] L.1-7),
the first output image is output to a first apparatus (e.g., two images may be displayed in parallel with each other; Nakagome: [0181] L.5-6,  As the two images may be displayed in parallel with each other, the first image is displayed with a first display and the second image is displayed with a second display at the same time. See 11_1 below), 
the second output image is output to a second apparatus (e.g., two images may be displayed in parallel with each other; Nakagome: [0181] L.5-6,  As the two images may be displayed in parallel with each other, the first image is displayed with a first display and the second image is displayed with a second display at the same time. See 11_1 below), and 
the first apparatus is different from the second apparatus (e.g., two images may be displayed in parallel with each other; Nakagome: [0181] L.5-6. See 11_1 below).
While Nakagome does not explicitly teach, Murakami teaches:
(11_1). the first/second output image is output to a first/second apparatus, the first apparatus is different from the second apparatus (e.g., FIG. 5 is a schematic diagram showing a state in which two moving images having the same orientation are arranged in parallel on the display of the output unit 18 and two-screen simultaneous reproduction is performed. Murakami: p.9 para.3. As shown in FIG. 5, in the case of two-screen simultaneous playback, a moving image Ma that is a right-handed example moving image and a moving image Mbr that is a moving image that is right-oriented (reversed horizontally) and that is a reproduction target moving image are They are arranged in parallel and played simultaneously. Murakami: p.9 para.4. As a result, the user can easily view the reproduction target moving image (moving image Mbr) and the model moving image (moving image Ma) aligned rightward while simultaneously comparing them. Murakami: p.9 para.5. Further, as shown in FIG. 5, the display control unit 46 may play back the golf swing in synchronization with each other so that the user can easily compare. Murakami: p.9 para.6 and Fig. 5; reproduced  below for reference.

    PNG
    media_image3.png
    692
    431
    media_image3.png
    Greyscale

Therefore, the two moving images (slide shows) of Nakagome are displayed in parallel on the two-screen for simultaneous playback);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Murakami into the teaching of Nakagome so that two moving images (slide shows) can be compared easily.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome as applied to claim(s) 1 and further in view of Gonsalves et al. (6,392,710).

Regarding claim 20, Nakagome teaches the information processor according to claim 1, wherein the output control section is further configured to output the first output,
the determined first key frame of the first input image is a start frame of the first output image (see 20_1 below), and  
the determined second key frame of the first input image is an end frame of the first output image (see 20_2 below).
While Nakagome does not explicitly teach, Gonsalves teaches:
(20_1). the determined first key frame of the first input image is a start frame of the first output image (e.g., By choosing an effect from the window 315 and using a cursor arrow 322, changes to the frame or field can be made. A first keyframe can be used to indicate where an effect starts and then a second keyframe can be used to indicate where it ends. The effect would then be interpolated across the frames intermediate the two keyframes.  Gonsalves: c.5 L.48-52.  Therefore, the two frames (first and second) of moving image (slide show) of Nakagome are marked start and end of the image or slide show);
(20_2). the determined second key frame of the first input image is an end frame of the first output image (e.g., By choosing an effect from the window 315 and using a cursor arrow 322, changes to the frame or field can be made. A first keyframe can be used to indicate where an effect starts and then a second keyframe can be used to indicate where it ends. The effect would then be interpolated across the frames intermediate the two keyframes.  Gonsalves: c.5 L.48-52. Therefore, the two frames (first and second) of moving image (slide show) of Nakagome are marked start and end of the image or slide show).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gonsalves into the teaching of Nakagome so that the start and end of a moving image (slide show) are marked to facilitate editing of the image (slide show).

Regarding claim 21, the scope of the claim is similar to the combination of claim 1 and 20.  The claim is rejected under similar rationale as claim 1 and 20.

Response to Remarks/Arguments
Applicant’s remarks/arguments filed on October 11, 2022 have been carefully considered.  However, in view of the amendments to the independent claim and further consideration of the reference Nakagome (2014/0286619), it is interpreted that Nakagome discloses the features of the amended independent claim. The features of the new claims are interpreted to be disclosed with the reference of Gonsalves (6,392,710).
For details, please see the rejections to the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611